Case: 12-60721       Document: 00512249140         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-60721
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

YAROSLAV KOST,

                                                  Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A073 113 613


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Yaroslav Kost petitions this court for review of the Board of Immigration
Appeals’ (BIA) decision dismissing his appeal of the Immigration Judge’s (IJ)
denial of his applications for asylum and withholding of removal. Kost was born
in 1964 in the Ukraine, which was then a part of the Union of Soviet Socialist
Republics (USSR); however, he moved from the Ukraine to Russia prior to the
dissolution of the USSR. He argues that the BIA erred as a matter of law in
holding that he failed to prove that he is a person with no nationality under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60721     Document: 00512249140      Page: 2    Date Filed: 05/21/2013

                                  No. 12-60721

8 U.S.C. § 1101(A)(42), and that the BIA erred by failing to address whether he
had demonstrated a well-founded fear of persecution in Russia.
      Absent a finding by the Attorney General that it is in the public interest
for an individual alien to receive asylum in the United States, which has not
occurred in this case, only persons who are “refugees” within the meaning of
§ 1101 are eligible for asylum. 8 U.S.C. § 1158(a); see Faddoul v. INS, 37 F.3d
185, 190 & n.6 (5th Cir. 1994).       To qualify for refugee status, one must
demonstrate that his life or freedom would be threatened on account of his race,
religion, nationality, membership in a particular social group, or political opinion
in the country of his nationality, or, in the case of a person with no nationality,
the country of his last habitual residence. See id. § 1158(a)(2)(A).
      We find it unnecessary to determine whether Kost is a person with “no
nationality” for purposes of § 1101 because he has failed to establish that he has
been persecuted or that he has a well-founded fear of persecution in any country.
The record belies his contention that the BIA failed to consider whether he
established a well-founded fear of persecution in Russia.
      Consequently, the petition for review is DENIED.




                                         2